Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1, 3-21 are allowed.

The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claims 1, 15, 16) “for each of the multiple instances of the feature: selecting multiple symbols from a set of symbols, the set of symbols including multiple special symbols, each of the multiple special symbols having an associated value, wherein the selecting the multiple symbols from the set of symbols uses a random number generator ("RNG") to determine positions at which to stop the reels, respectively, in the symbol array; determining whether any of the selected multiple symbols is a special symbol having an associated value greater than the current value for the feature; if so, replacing the current value for the feature with a largest associated value among the selected multiple symbols and causing generation, for display on the screen of the electronic gaming device, of an updated version of the current value symbol; and otherwise, not changing the current value for the feature; and after the multiple instances of the feature have been completed, determining an outcome of the feature based on the current value for the feature”, in combination with the remainder of 
A bonus feature reel game is well known in the art. For instance, Eaton et al. (2016/0358412) in view of Hiten et al. (2019/0385407) teaches a wagering game having guaranteed wins. However, Eaton in view of Reed is silent on “for each of the multiple instances of the feature: selecting multiple symbols from a set of symbols, the set of symbols including multiple special symbols, each of the multiple special symbols having an associated value, wherein the selecting the multiple symbols from the set of symbols uses a random number generator ("RNG") to determine positions at which to stop the reels, respectively, in the symbol array; determining whether any of the selected multiple symbols is a special symbol having an associated value greater than the current value for the feature; if so, replacing the current value for the feature with a largest associated value among the selected multiple symbols and causing generation, for display on the screen of the electronic gaming device, of an updated version of the current value symbol; and otherwise, not changing the current value for the feature; and after the multiple instances of the feature have been completed, determining an outcome of the feature based on the current value for the feature”.
As a result, in the Examiner’s opinion, the present invention is not anticipated or made obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.